 
 
Exhibit 10.2
 
Fourth Amended and Restated Security Agreement
 
This Fourth Amended and Restated Security Agreement (this “Agreement”), dated as
of August 21, 2020, is entered into between Ryan Drexler, an individual
(“Grantee”), and MusclePharm Corporation, a Nevada corporation, as grantor
(“Grantor”).
 
Background
 
WHEREAS, Grantor and Grantee previously entered into (i) a secured revolving
promissory note dated as of October 4, 2019, $1,348,216 of which is outstanding
as of the date hereof (the “Revolver Note”), (ii) a collateral receipt and
security agreement dated as of December 27, 2019, $252,500 of which is
outstanding as of the date hereof (the “Bond”), and (iii) a convertible secured
promissory note dated as of November 8, 2017, $1,134,483 of which is outstanding
as of the date hereof (the “Convertible Note”, together with the Revolver Note
and the Bond, the “Prior Notes”);
 
WHEREAS, as a condition precedent to the advancement of funds to Grantor under
certain of the Prior Notes, the parties entered into the Third Amended and
Restated Security Agreement, dated as of November 3, 2017 (the “Third Amended
and Restated Security Agreement”), to grant a security interest in respect of
the obligations under certain of the Prior Notes, as applicable;
 
WHEREAS, Grantor and Grantee have agreed to amend and restate the Prior Notes to
make certain amendments as set forth in that certain Amended and Restated
Convertible Secured Promissory Note, issued on the date hereof by Grantor to
Grantee (the “Note”); and
 
WHEREAS, as a condition precedent to such restructuring of the Prior Notes, the
parties now desire to amend and restate the Third Amended and Restated Security
Agreement to reaffirm Grantee’s continuing first priority lien and make certain
other amendments as set forth herein.
 
Agreement
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Grantor and Grantee hereby amend and restate
the terms of, and supersede in their entirety, the Third Amended and Restated
Security Agreement, and Grantor hereby agrees, for the benefit of Grantee, as
follows:
 
ARTICLE I 
Certain Definitions
 
Section 1.01. Definitions.
 
The terms “Account,” “Equipment,” “Inventory,” and “Proceeds” shall have the
meanings ascribed to such terms in the UCC.
 
As used herein:
 
“Collateral” shall have the meaning set forth in Section 2.01.
 
 
1

 
 
“Dispute” means any pending, decided or settled opposition, injunction, action,
claim, counterclaim, lawsuit, proceeding, hearing, investigation, complaint,
arbitration, mediation, demand, decree or formal enquiry, or any other dispute,
disagreement, or claim of any kind.
 
“Excluded Property” means (i) any permit, license, contract or lease to the
extent that (and in each case only for so long as) such grant of a security
interest therein or assignment thereof is prohibited by any applicable laws or
is prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to a right on the part of the parties thereto other
than Grantor to terminate, such permit, license, contract or lease, except to
the extent that such laws or the term in such permit, license, contract or lease
providing for such prohibition, breach, default or right of termination are
ineffective or rendered unenforceable under applicable laws (including the UCC),
and (ii) any property owned by Grantor on the date hereof or hereafter acquired
that is subject to a lien permitted to be incurred pursuant to clause (e) of the
definition of Permitted Liens contained in the Note.
 
“Governmental Authority” means the government of the United States or any other
country, any state or other political subdivision thereof, any supranational or
multinational authority, and any entity, body or authority exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any of the foregoing.
 
“Intellectual Property” means (a) any and all copyright rights, copyright
applications, copyright registrations and like protections in each work or
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held (collectively, the “Copyrights”); (b) any
and all trade secrets, and any and all intellectual property rights in computer
software and computer software products now or hereafter existing, created,
acquired or held; (c) any and all design rights that may be available, now or
hereafter existing, created, acquired or held; (d) all patents, patent
applications and like protections including, without limitation, improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same (collectively, the “Patents”); (e) any
trademark and servicemark rights, whether registered or not, applications to
register and registrations of the same and like protections, and the entire
goodwill connected with and symbolized by such trademarks, other than any
intent-to-use United States trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051I or 15
U.S.C. § 1051(d), respectively, or if filed, has not been deemed in conformance
with 15 U.S.C. § 1051(a) or examined and accepted, respectively, by the United
States Patent and Trademark Office, provided that, upon such filing and
acceptance, such intent-to-use applications shall be included in the definition
of Collateral (collectively, the “Trademarks”); (f) all mask work registrations
or applications therefor or similar rights, now owned or hereafter acquired
(collectively, the “Mask Works”); (g) any and all claims for damages by way of
past, present and future infringements of any of the rights included above, with
the right, but not the obligation, to sue for and collect such damages for said
use or infringement of the intellectual property rights identified above; (h)
all licenses or other rights to use any of the Copyrights, Patents, Trademarks,
or Mask Works and all license fees and royalties arising from such use to the
extent permitted by such license or rights; (i) all amendments, extensions,
renewals and extensions of any of the Copyrights, Trademarks, Patents, or Mask
Works; and (j) all proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.
 
 “Secured Obligations” means all obligations of Grantor under or in respect of
the Note and this Agreement.
 
“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute;
provided that if by reason of mandatory provision of law, the perfection or the
effect of perfection or non-perfection of the security interest in the
Collateral is governed by the Uniform Commercial Code of another jurisdiction,
“UCC” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provision hereof relating to such perfection or effect of
perfection or non-perfection.
 
Section 1.02. Note Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Note.
 
Section 1.03. UCC Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the UCC are used in
this Agreement, including its preamble and recitals, with such meanings;
provided, however, that the term “instrument” shall be such term as defined in
Article 9 of the UCC rather than Article 3 of the UCC.
 
 
2

 
 
Section 1.04. Interpretation; Headings. Each term used in any exhibit to this
Agreement and defined in this Agreement but not defined therein shall have the
meaning set forth in this Agreement. Unless the context otherwise requires,
(i) “including” means “including, without limitation” and (ii) words in the
singular include the plural and words in the plural include the singular. A
reference to any party to this Agreement, the Note, or any other agreement or
document shall include such party’s successors and permitted assigns. A
reference to any agreement or order shall include any amendment of such
agreement or order from time to time in accordance with the terms hereof and
thereof. A reference to any legislation, to any provision of any legislation or
to any regulation issued thereunder shall include any amendment thereto, any
modification or re-enactment thereof, any legislative provision or regulation
substituted therefor and all regulations and statutory instruments issued
thereunder or pursuant thereto. The headings contained in this Agreement are for
convenience and reference only and do not form a part of this Agreement.
Section, article and exhibit references in this Agreement refer to sections or
articles of, or exhibits to, this Agreement unless otherwise specified.
 
ARTICLE II
Security Interest
 
Section 2.01. Grant of Security Interest.
 
(a) As collateral security for the Secured Obligations, Grantor hereby grants to
Grantee a continuing Lien on and a continuing first priority security interest
in and lien and mortgage on all of Grantor’s and Grantor’s subsidiaries’ right,
title, and interest in each and all of its assets and properties, wherever the
same may be now or hereafter located, whether now owned by or owing to, or
hereafter existing or hereafter acquired by or arising in favor of, Grantor or
its subsidiaries (including under any trade name or derivations thereof),
whether tangible or intangible, and all products and Proceeds thereof (together,
the “Collateral”), including all of the following and all products and Proceeds
thereof:
 
(i) all Intellectual Property (the “Intellectual Property Collateral”);
 
(ii) all goods and Equipment, including all laboratory equipment, computer
equipment, office equipment, machinery, fixtures, vehicles (including motor
vehicles and trailers), and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;
 
(iii) all Inventory, including all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products including
such inventory as is temporarily out of Grantor’s custody or possession or in
transit and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and
Grantor’s books relating to any of the foregoing;
 
(iv) all Accounts (including healthcare receivables), all contract rights or
rights to payment of money, leases, license agreements, franchise agreements,
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash and cash equivalents,
insurance policy claims and proceeds, all general intangibles (including payment
intangibles), all letters of credit, certificates of deposit, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, material intercompany notes, and all other investment property,
supporting obligations, and financial assets, in each case, unless otherwise
defined in this Agreement, as defined in the UCC;
 
(v) all books, records, databases, customer lists, credit files, computer files,
programs, printouts and other computer materials and records, and all other
information relating to the foregoing and any general intangibles at any time
evidencing or relating to any of the foregoing; and
 
(vi) any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.
 
(b) With respect to the Intellectual Property Collateral, Grantor hereby grants
to Grantee all of Grantor's and Grantor’s subsidiaries’ right, title and
interest in, to and under the Intellectual Property Collateral, including,
without limitation, the following:
 
 
3

 
 
(i) Any and all claims for damages by way of past, present and future
infringements of any of the rights in the Intellectual Property Collateral, with
the right, but not the obligation, to sue for and collect such damages for said
use or infringement of the rights in the Intellectual Property Collateral;
 
(ii) All licenses or other rights to use any of the Intellectual Property
Collateral and all license fees and royalties arising from such use to the
extent permitted by such license or rights;
 
(iii) All amendments, extensions, renewals and extensions of any of the
Intellectual Property Collateral; and
 
(iv) All proceeds and products of the Intellectual Property Collateral,
including without limitation all payments under insurance or any indemnity or
warranty payable in respect of any of the foregoing.
 
Notwithstanding the foregoing, in no event shall the Collateral include any
Excluded Property; provided that, notwithstanding the foregoing, a security
interest shall be, and is hereby, granted in (A) any property immediately upon
such property ceasing to be Excluded Property and (B) any and all proceeds,
products, substitutions and replacements of Excluded Property to the extent such
proceeds, products, substitutions and replacements do not themselves constitute
Excluded Property.
 
(c) Grantor shall, and shall cause its subsidiaries to, take such commercially
reasonable steps as Grantee reasonably requests in writing to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary, by contract
or law, for the grant of the security interest in the Collateral or any portion
thereof, including any license or other contract, whether now existing or
entered into in the future.
 
Section 2.02. Continuing Security Interest.
 
(a) This Agreement creates a continuing security interest in the Collateral and
shall: (i) remain in full force and effect until the date on which the Secured
Obligations are paid and performed in full; (ii) be binding upon Grantor and its
successors, transferees and assigns; and (iii) inure, together with the rights
and remedies of Grantee, to the benefit of Grantee and its successors and
assigns.
 
(b) Grantee shall have all rights to perfect, continue, maintain, and protect
Grantee’s interest and rights under the Note.
 
(c) Upon the date on which the Secured Obligations are paid and performed in
full, the security interest granted herein shall automatically terminate and all
rights to the Collateral, in each case to the extent the Collateral has not been
previously disposed of or dealt with in accordance with this Agreement or
otherwise, shall revert to Grantor. Upon any such termination, and from time to
time following such termination, Grantee will, at Grantor’s sole expense,
promptly execute and deliver to Grantor such instruments and documents necessary
and as Grantor shall reasonably request to evidence such termination.
 
Section 2.03. Grantor Remains Liable. Anything herein to the contrary
notwithstanding: (a) Grantor shall remain liable under the contracts included in
the Collateral to the extent set forth therein and as to all other Collateral,
and shall perform all of its duties and obligations under such contracts and
other Collateral to the same extent as if this Agreement had not been executed;
(b) the exercise by Grantee of any of its rights and remedies hereunder shall
not operate to release Grantor from any of its duties or obligations under any
contracts included in the Collateral and as to any other Collateral; and (c)
Grantee shall not have any obligation or liability under any such contracts
included in the Collateral or as to any other Collateral by reason of this
Agreement, and Grantee shall not be obligated to perform or fulfill any of the
obligations or duties of Grantor thereunder or to take any action to collect or
to (i) make any inquiry as to the nature or sufficiency of any payment Grantor
may be entitled to receive thereunder, (ii) present or file and claim or
(iii) enforce any claim for payment assigned hereunder.
 
 
4

 
 
Section 2.04. Authorization to File Financing Statements.
 
(a) Grantor hereby irrevocably appoints Grantee its attorney-in-fact and
authorizes Grantee at any time and from time to time, without notice to Grantor,
to file in any UCC jurisdiction or other appropriate location any financing
statements or other appropriate documents and any amendments thereto and
continuations thereof that: (i) describe or indicate the Collateral (x) as all
assets of Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or (y) with greater detail; and (ii) contain
any other information required by Article 9 of the UCC or other applicable law
or as otherwise appropriate for the sufficiency or filing office acceptance of
any financing statement or other document or amendment or continuation,
including, as applicable, whether Grantor is an organization, the type of
organization and any organization identification number issued to Grantor.
 
(b) Grantor agrees to furnish any such information required for purposes of
Section 2.04(a) to Grantee promptly upon request.
 
Section 2.05. Recordation. Grantor authorizes the Commissioner for Patents, the
Commissioner for Trademarks and the Register of Copyrights and any other
government officials to record and register this Agreement upon request by
Grantee.
 
Section 2.06. Other Actions. Without limiting any other obligations of Grantor
in respect of the Collateral set forth herein or in the Note, Grantor hereby
agrees to take any action reasonably requested by Grantee to effect the
attachment, perfection and first priority of (subject to any Permitted Liens (as
such term is defined in the Note)), and the ability of Grantee to enforce,
Grantee’s security interest in any and all of the Collateral (and to pay all
reasonable documented out-of-pocket expenses incurred in connection therewith),
including any of the following: (a) comply with any provision of any law as to
any Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Grantee to enforce, Grantee’s security
interest in any material portion of the Collateral; (b) obtain Governmental
Authority and all other third party consents and approvals, including without
limitation any consent of any licensor, lessor or other person obligated on the
Collateral, to the extent such consent or approval is a condition to attachment,
perfection or priority of, or ability of Grantee to enforce, Grantee’s security
interest in any material portion of the Collateral; (c) furnish to Grantee, from
time to time, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as Grantee
may reasonably request, and all in reasonable detail; and (d) at Grantee’s
request, appear in and defend any Dispute that may affect Grantor’s title to or
Grantee’s security interest in any material portion of the Collateral.
 
ARTICLE III
Representations and Warranties
 
Grantor represents and warrants to Grantee as follows:
 
Section 3.01. Grantor’s Legal Status. (a) Except as set forth in Schedule 3.01,
Grantor’s exact legal name is that indicated in the preamble hereto, Grantor has
not, during the past five years, been known by or used any other corporate or
fictitious name, nor been a party to any merger, acquisition or consolidation;
and (b) Grantor is an organization of the type and organized in the jurisdiction
set forth in the preamble hereto.
 
Section 3.02. Ownership; No Liens. Grantor owns the Collateral free and clear of
any liens, security interests, or other encumbrances, except for the security
interest created by this Agreement and any Permitted Liens. No effective
security agreement, financing statement, assignment, equivalent security, lien
or other instrument similar in effect covering all or any part of the Collateral
is on file or of record in any public office, except such as may have been filed
in favor of Grantee relating to this Agreement or in connection with any
Permitted Liens.
 
Section 3.03. Validity.
 
(a) Except as set forth on Schedule 3.03, Grantor has good title to, has rights
in, and has the power to transfer each item of the Collateral, free and clear of
any and all liens, security interests, and other encumbrances except any
Permitted Liens, and has full power and authority to grant to Grantee the
security interest in such Collateral pursuant to this Agreement.
 
 
5

 
 
(b) Subject to Permitted Liens, this Agreement creates a valid security interest
in the Collateral securing the payment and performance in full of the Secured
Obligations. Upon filing appropriate financing statements in the applicable
filing offices, all filings, registrations and recordings presently necessary to
create and perfect the first priority security interest granted to Grantee in
the Collateral for which a security interest may be perfected by filing will
have been taken.
 
Section 3.04. Authorization; Approval. No authorization or approval by, and no
notice to or filing with, any Governmental Authority or any person: (a) is
required for the grant by Grantor of the security interest granted hereby
(except as to any later arising or acquired commercial tort claims) or for the
execution, delivery, and performance of this Agreement by Grantor; or (b) is
required for the perfection of the security interest of Grantee in the
Collateral or exercise by Grantee of its rights and remedies hereunder, other
than the filing of financing statements in the appropriate offices, to the
extent that the security interest in the Collateral can be perfected by the
filing of financing statements.
 
Section 3.05. Enforceability. This Agreement is the legal, valid and binding
obligation of Grantor, enforceable against Grantor in accordance with its terms,
subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
or general equitable principles.
 
ARTICLE IV
Covenants
 
Section 4.01. Covenants.
 
(a) For so long as this Agreement shall remain in effect, Grantor hereby
covenants and agrees to abide by and perform all obligations and covenants set
forth in the Note and herein, including, without limitation, the conversion
obligations (as applicable) and restrictions on indebtedness and liens set forth
in the Note.
 
(b) Grantor agrees that it will not interfere with any right, power and remedy
of Grantee provided for in this Agreement or now or hereafter existing at law or
in equity or by statute or otherwise, or the exercise or beginning of the
exercise by Grantee of any one or more of such rights, powers or remedies.
 
(c) Without limiting any of the foregoing covenants, Grantor agrees (i) not to
use or permit any of the Collateral to be used unlawfully in any material
respect or in material violation of any provision of the Note or any applicable
law or any policy of insurance covering the Collateral and (ii) to pay promptly
when due all taxes now or hereafter imposed upon or affecting any of the
Collateral.
 
 
6

 
 
ARTICLE V
Rights and Duties of Grantee
 
Section 5.01. Grantee Appointed Attorney-in-Fact.
 
(a) Grantor, on behalf of itself and its subsidiaries, hereby irrevocably
appoints Grantee (and each of Grantee’s designees) as Grantor’s and such
subsidiaries’ true and lawful attorney-in-fact, with full authority and power in
the place and stead of Grantor and such subsidiaries and in the name of Grantor,
such subsidiaries, Grantee or otherwise, from time to time in Grantee’s
discretion from and after the occurrence and during the continuation of an Event
of Default, to take any appropriate action and to execute any instrument that
Grantee may deem reasonably necessary or advisable to accomplish the purposes of
this Agreement, including: (i) to ask, demand, collect, enforce, sue for,
recover, compromise, receive, and acquit and receipts for monies due and to
become due under or in respect of any of the Collateral; (ii) to receive,
endorse, and collect any checks, drafts or other instruments, documents, and
chattel paper in connection with clause (a) above; (iii) to file any claims or
take any action or institute any proceedings (or to settle, adjust or compromise
any such proceeding) that Grantee may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of
Grantee with respect to any of the Collateral; (iv) to perform the affirmative
obligations of Grantor hereunder; (v) to execute and deliver, for and on behalf
of Grantor and such subsidiaries, any and all instruments, documents,
agreements, and other writings necessary or advisable for the exercise on behalf
of Grantor and its subsidiaries of any rights, benefits or options created or
existing under or pursuant to the Collateral (including but not limited to
executing and delivering to any Governmental Authority any correspondence or
other documentation necessary or advisable to effect a transfer of any
regulatory approval); and (vi) to execute endorsements, assignments, or other
instruments of transfer with respect to the Collateral.
 
(b) Notwithstanding the foregoing, Grantee shall not be obligated to and shall
have no liability to Grantor or any third party for failure to take any of the
actions described in Section 5.01(a).
 
(c) Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section 5.01 is irrevocable and coupled with an
interest.
 
Section 5.02. Grantee May Perform. If Grantor fails to perform any agreement or
covenant contained herein, Grantee may itself (but shall not be obliged to)
perform, or cause performance of, such agreement or covenant, and in connection
therewith Grantee shall be entitled to act as Grantor’s true and lawful
attorney-in-fact and with the full benefits of Section 5.01 hereof.
 
ARTICLE VI
Remedies
 
Section 6.01. Certain Remedies. If any Event of Default shall have occurred and
is continuing: (a) Grantee may exercise in respect of the Collateral, in
addition to other rights available to it at law or in equity or otherwise, or
under the Note, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral) or any other
applicable law, and also may: (i) require Grantor to, and Grantor hereby agrees
that it shall, at Grantor’s expense and promptly upon request of Grantee,
assemble all or part of the Collateral as directed by Grantee and make it
available to Grantee at a place to be designated by Grantee that is reasonably
convenient to both parties; (ii) exercise any and all rights and remedies of
Grantor under or in connection with the Collateral; (iii) foreclose or otherwise
enforce Grantee’s security interest in any manner permitted by law or provided
for in this Agreement, and sell any of all of the Collateral in any commercially
reasonable manner; and (iv) without notice or demand of legal process, all of
which are hereby expressly waived by Grantor, enter into property where any of
the Collateral is located and take possession thereof; provided, however, that
notwithstanding the foregoing, Grantee may transfer the Collateral or any
portion thereof without any preparation or processing; and (b) Grantor, on
behalf of itself and its subsidiaries, specifically waives (to the extent
permitted by law) all rights of redemption, stay or appraisal which it has or
may have under any law now existing or hereafter adopted.
 
 
7

 
 
ARTICLE VII
Miscellaneous
 
Section 7.01. Assignments. Grantor and Grantee shall not be permitted to assign
this Agreement without the prior written consent of the other party and any
purported assignment in violation of this Section 7.01 shall be null and void.
 
Section 7.02. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
 
Section 7.03. Notices. All notices and other communications shall be given as
set forth in the Note.
 
Section 7.04. Entire Agreement. This Agreement and the Note of even date
herewith by and between Grantor and Grantee contain the entire agreement between
the Parties relating to the subject matter hereof and supersede all oral
statements and prior writings with respect thereto.
 
Section 7.05. Modification. No provision hereof may be amended or modified
except by an agreement or agreements in writing executed by Grantor and Grantee.
 
Section 7.06. No Delay; Waivers; etc.
 
(a) No failure to exercise and no delay in the exercise, on the part of Grantee,
of any right, remedy, power or privilege hereunder and no course of dealing with
respect thereto shall impair such right, remedy, power or privilege or be
construed to or operate as a waiver thereof, nor shall any single or partial
exercise of any power or right hereunder preclude other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. Grantee
shall not be deemed to have waived any rights hereunder unless such waiver shall
be in writing and signed by Grantee.
 
(b) Grantor waives any right to require Grantee to proceed against any person or
to exhaust any of the Collateral or to pursue any remedy in such Grantee’s
power.
 
Section 7.07. Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, then, to the fullest extent permitted by
law, the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.
 
Section 7.08. Governing Law. This Agreement and the Note shall be governed by
and construed in accordance with the laws of the State of New York (without
giving effect to any conflict of laws principles that would require application
of the laws of another jurisdiction other than Section 5-1401 of the General
Obligations Law of the State of New York.).
 
Section 7.09. Jurisdiction. Grantor irrevocably submits to the jurisdiction of
the courts of the State of New York and of the United States sitting in the
State of New York, and of the courts of its own corporate domicile with respect
to actions or proceedings brought against it as a defendant, for purposes of all
proceedings. Grantor irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of venue of any
proceeding and any claim that any proceeding has been brought in an inconvenient
forum. Any process or summons for purposes of any proceeding may be served on
Grantor by mailing a copy thereof by registered mail, or a form of mail
substantially equivalent thereto, addressed to it at its address as provided for
notices under the Note.
 
 
8

 
 
Section 7.10. Waiver of Jury Trial. Grantor hereby irrevocably waives any and
all right to trial by jury in any proceeding.
 
Section 7.11. Waiver of Immunity. To the extent that Grantor has or hereafter
may be entitled to claim or may acquire, for itself or any of its assets, any
immunity from suit, jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, or otherwise) with respect to itself or any of its property, Grantor
hereby irrevocably waives such immunity in respect of its obligations hereunder
to the fullest extent permitted by law.
 
Section 7.12. Counterparts; Facsimile Signatures. This Agreement may be executed
and delivered by facsimile signature (including PDF) and in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
Section 7.13. Rights Not Exclusive. The rights, powers and remedies of Grantee
under this Agreement are cumulative and are not exclusive of, and shall be in
addition to, all rights, powers and remedies given to Grantee by virtue of any
law and/or the Note, all of which rights, powers and remedies shall be
cumulative and may be exercised successively or concurrently without impairing
Grantee’s security interest in the Collateral.
 
Section 7.14. Indemnification. Grantor shall, to the fullest extent permitted by
law, indemnify (but only to the extent of and out of Grantor assets) Grantee
against all reasonable expenses (including reasonable attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Grantee in connection with any claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative, before or by any court or any
administrative or legislative body or authority, in which Grantee is involved,
as a party or otherwise, or with which Grantee may be threatened, arising in
connection with the Prior Notes, the Note or this Agreement (each, an “Action”),
except to the extent the same has been finally adjudicated to constitute fraud,
gross negligence or willful misconduct of Grantee or a breach by Grantee of the
Prior Notes, the Note or this Agreement. Promptly after receipt by Grantee of
notice of the commencement or threatened commencement against it of any third
party Action, Grantee will notify Grantor. Grantor will be entitled to assume
the defense of the Action unless Grantee shall have reasonably concluded that a
conflict may exist between Grantor and Grantee in conducting the defense of the
Action. If Grantor assumes the defense of any Action in accordance with the
provisions of this Section, it will not be liable to Grantee for any legal or
other expenses subsequently separately incurred by Grantee in connection with
the defense of such Action. Grantor shall not be liable for any settlement of a
third-party Action effected without its written consent, which consent may not
be unreasonably withheld.
 
Section 7.15. Amendment and Restatement; Reaffirmation. Grantor hereby
acknowledges that it has reviewed the terms and provisions of this Agreement and
consents to the amendment and restatement of the Third Amended and Restated
Security Agreement effected pursuant to this Agreement. Grantor hereby confirms
that this Agreement will continue to secure, to the fullest extent possible in
accordance with the terms hereof, the payment and performance of the obligations
set forth herein and in the Note, as applicable now or hereafter existing, and
that this Agreement does not constitute a novation of the obligations and
liabilities existing under the Third Amended and Restated Security Agreement or
the Prior Notes. Grantor and Grantee hereby agree that, on the date hereof, the
terms and provisions of the Third Amended and Restated Security Agreement shall
be and hereby are amended and restated in their entirety by the terms,
conditions and provisions of this Agreement, and the terms and provisions of the
Third Amended and Restated Security Agreement shall be superseded by this
Agreement.
 
[Remainder of page intentionally blank]
 


 
9

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.
 
Ryan Drexler, an individual
 
as Grantee
 
 
/s/ Ryan Drexler_________________
 
 
MusclePharm Corporation, a Nevada corporation
 
as Grantor
 
 
By: 
/s/ Allen Sciarillo____________
 
Name: Allen Sciarillo 
Title: Chief Financial Officer
 
 
 
 
 
10
